The decision in this case was placed by the opinion solely on the ground that the device to be furnished by Bobrick under his contract failed to do and perform the work it was sold to do and perform, etc. Upon this point we see no reason for receding from the views set forth in the opinion. The opinion is erroneous in stating that there was evidence sufficient to sustain the conclusion that the devices covered by Bobrick's contract with defendant involved some features that were contained in the devices covered by the contract of the Air  Oxygen Company with defendant, and that the latter contract was defendant's sole authority for the sale of any device containing such features. In view of the sole ground upon which the decision is based this error is not material, and does not warrant a rehearing.
The petition for a rehearing is denied. *Page 217